 

Exhibit 10.12

 

UNITED SECURITY BANCSHARES, INC.

2013 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(Three-Year Vesting)

This Nonqualified Stock Option Agreement (this “Agreement”) is made and entered
into as of the Grant Date (defined below) by and between UNITED SECURITY
BANCSHARES, INC., a Delaware corporation (the “Company”) and
_______________________ (the “Participant”).

Grant Date:  February 24, 2016

Exercise Price (per share):  $8.30

Number of Option Shares:

Expiration Date:  February 24, 2026

 

1.Grant of Option.

1.1Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company equal to the Number of Option Shares set forth above, at the Exercise
Price set forth above. The Option is granted pursuant to the terms of the United
Security Bancshares, Inc. 2013 Incentive Plan (the “Plan”). The Option is
intended to be a Nonqualified Stock Option and not an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code.

1.2Subject to Plan. The grant of the Option is subject to the terms and
conditions of the Plan. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.

2.Exercise Period; Vesting.

2.1Vesting Schedule. Subject to Section 3 of this Agreement, the Option shall
ratably vest in equal installments over a three-year period commencing on the
Grant Date, such that one-third of the Option shall vest on each of the first
three anniversaries of the Grant Date; provided, however, that if the Number of
Option Shares is not evenly divisible by three, then on each anniversary of the
Grant Date, the Number of Option Shares with respect to which the Option vests
shall be rounded down to the nearest whole number of Option Shares, and any
fraction of an Option Share previously rounded down shall vest of the third
anniversary of the Grant Date. Notwithstanding anything in this Agreement to the
contrary, the Committee may, in its sole discretion, accelerate the time at
which the Option may first be exercised or the time during which an Award or any
part thereof shall vest.  Any unvested portion of the Option shall not be
exercisable on or after the Participant’s termination of Continuous Service.

2.2Expiration. The Option shall expire on the Expiration Date set forth above,
or earlier as provided in this Agreement or the Plan.

 

--------------------------------------------------------------------------------

 

3.Termination of Continuous Service. 

3.1Termination for Reasons Other Than Disability, Death or Retirement. If the
Participant’s Continuous Service is terminated for any reason other than
Disability, death or retirement, then the Participant may exercise the vested
portion of the Option, but only within such period of time ending on the earlier
of (a) the date three months following the termination of the Participant’s
Continuous Service or (b) the Expiration Date; provided, however, that if the
Participant’s Continuous Service is terminated for Cause, the Option (whether
vested or unvested) shall immediately terminate and cease to be exercisable.

3.2Termination Due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, then any unvested
portion of the Option shall become fully vested on the date of termination, and
the Participant (or, in the event that the Disability is caused by the
Participant’s incapacity, the Participant’s personal representative) may
exercise the vested Option at any time prior to the Expiration Date.

3.3Termination Due to Death. If the Participant’s Continuous Service terminates
as a result of the Participant’s death, then any unvested portion of the Option
shall become fully vested on the date of death, and the vested Option may be
exercised by the Participant’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by the person designated
pursuant to Section 6 hereof to exercise the Option upon the Participant’s death
at any time prior to the Expiration Date.

3.4Termination Due to Retirement.  If the Participant’s Continuous Service
terminates as a result of the Participant’s retirement, then any unvested
portion of the Option shall become fully vested on the date of retirement, and
the Participant may exercise the vested Option at any time prior to the
Expiration Date.  For purposes of this Agreement, “retirement” shall mean the
termination of Participant’s Continuous Service upon termination of employment
at age 65 or later in accordance with the policies of the Company.

3.5Extension of Termination Date. If, following the Participant’s termination of
Continuous Service for any reason, the exercise of the Option is prohibited
because the exercise of the Option would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
Option shall terminate on the earlier of (a) the Expiration Date or (b) the
expiration of a period after termination of the Participant’s Continuous Service
that is thirty (30) days after the end of the period during which the exercise
of the Option would be in violation of such registration or other securities law
requirements.

4.Manner of Exercise.

4.1Election to Exercise. To exercise the Option, the Participant (or, in the
case of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir, legatee or personal representative, as the case
may be) must deliver to the Company an executed stock option exercise agreement
in such form as is approved by the Committee from time to time (the “Exercise
Agreement”), which shall set forth, inter alia:

(a)the Participant’s election to exercise the Option;

2

--------------------------------------------------------------------------------

 

(b)the number of shares of Common Stock being purchased;  

(c)any restrictions imposed on the shares; and

(d)any representations, warranties and agreements regarding the Participant’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws.

If someone other than the Participant exercises the Option, then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option.

4.2Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise to the extent permitted by applicable
statutes and regulations, either:

(a)in cash or by certified or bank check at the time the Option is exercised; or

(b)upon the following terms, if approved by the Committee in its discretion:

 

(i)

by delivery to the Company of other shares of Common Stock, held by the
Participant for at least six (6) months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes)
and duly endorsed for transfer to the Company, with a Fair Market Value on the
date of delivery equal to the Exercise Price (or portion thereof) due for the
number of shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares of Common Stock that the
Participant has held for more than six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) and that have an aggregate Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares of Common Stock equal to the difference between the number of
shares thereby purchased and the number of identified attestation shares of
Common Stock (a “Stock for Stock Exchange”);

 

(ii)

through a “cashless exercise program” established with a broker;

 

(iii)

by a reduction in the number of shares of Common Stock otherwise deliverable
upon exercise of such Option with a Fair Market Value equal to the aggregate
Exercise Price at the time of exercise;

 

(iv)

by any combination of the foregoing methods; or

 

(v)

in any other form of legal consideration that may be acceptable to the
Committee.

4.3Withholding. Prior to the issuance of shares upon the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable federal, state and local withholding obligations of
the Company. The Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise of the Option by any of the
following means:

3

--------------------------------------------------------------------------------

 

(a)tendering a cash payment;  

(b)authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Option; provided, however, that no shares of Common Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or

(c)delivering to the Company previously owned and unencumbered shares of Common
Stock.

In addition, the Company has the right to withhold any amounts described in this
Section from any compensation paid to the Participant, subject to Section 409A
of the Code.

4.4Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to the Company, the Company shall within a
reasonable time thereafter issue the shares of Common Stock registered in the
name of the Participant, the Participant’s authorized assignee, or the
Participant’s legal representative, and shall deliver certificates representing
the shares with the appropriate legends affixed thereto, or otherwise cause the
shares of Common Stock registered in the name of the Participant to be recorded
in the Company’s book-entry system maintained by the Company’s transfer agent.
No fractional shares of Common Stock shall be issued or delivered pursuant to
the exercise of the Option. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

5.No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, including as an Employee, Consultant or Director of the Company or
any Affiliate of the Company. Further, nothing in the Plan or this Agreement
shall be construed to limit the discretion of the Company to terminate the
Participant’s Continuous Service at any time, with or without Cause. The
Participant shall not have any rights as a shareholder with respect to any
shares of Common Stock subject to the Option prior to the date of exercise of
the Option, including, but not limited to, with respect to any dividends or
other distributions for which the record date is prior to the date on which the
Option is exercised.

6.Transferability. Except as otherwise provided in this Agreement or the Plan,
the Option is not transferable by the Participant other than by will or by
applicable laws of descent and distribution and, during the lifetime of the
Participant, shall be exercisable only by the Participant. No assignment or
transfer of the Option, or the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except as otherwise provided in
this Agreement or the Plan) shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer, the Option shall terminate and become of no further effect.
Notwithstanding the foregoing, an Option may, in the sole discretion of the
Committee, be transferrable to a Permitted Transferee upon written approval by
the Committee. In addition, the Participant may, by delivering written notice to
the Company in a form satisfactory to the Company, designate a third party who,
in the event of the death of the Participant, shall thereafter be entitled to
exercise the Option.

7.Change in Control.  

7.1Acceleration of Vesting. In the event of a Change in Control, notwithstanding
any provision of the Plan or this Agreement to the contrary, the Option shall
become immediately vested and exercisable

4

--------------------------------------------------------------------------------

 

with respect to 100% of the shares subject to the Option. To the extent
practicable, such acceleration of vesting and exercisability shall occur in a
manner and at a time which allows the Participant the ability to participate in
the Change in Control with respect to the shares of Common Stock received. 

7.2Cash-out.  In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days’ advance notice to the Participant,
cancel the Option and pay to the Participant (in cash, stock or any combination
thereof) the value of the Option based on the price per share of Common Stock
received or to be received by other shareholders of the Company in the
transaction, subject to Section 409A of the Code. Notwithstanding the foregoing,
if at the time of a Change in Control the Exercise Price of the Option equals or
exceeds the price paid for a share of Common Stock in connection with the Change
in Control, the Committee may cancel the Option without the payment of
consideration therefor.

8.Adjustments. The shares of Common Stock subject to the Option may be adjusted
or terminated in any manner as contemplated by Section 11 of the Plan. The
Company shall give each Participant notice of any such adjustment, and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

9.Tax Liability. Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items.

10.Compliance with Law. The exercise of the Option and the issuance and transfer
of shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state banking and
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any
then-applicable requirements of state or federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. Further, the Company may require the Participant to execute and deliver
to the Company a letter of investment intent in such form and containing such
provisions as the Committee may require prior to Participant’s purchase of any
Common Stock pursuant to an Option. The Participant understands that the Company
is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance. If, after reasonable efforts, the Company is
unable to obtain from any regulatory commission or agency the authority that
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, then the Company shall be relieved from any
liability for failure to issue and sell such Common Stock upon exercise of any
Option unless and until such authority is obtained.

5

--------------------------------------------------------------------------------

 

11.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the following address:  

 

United Security Bancshares, Inc.

c/o Secretary

131 West Front Street

P.O. Box 249

Thomasville, AL 36784

Any notice required to be delivered to the Participant under this Agreement
shall be in writing and addressed to the Participant at the Participant’s
address as shown in the records of the Company. Either party may designate
another address in writing (or by such other method approved by the Company)
from time to time.

12.Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
that state’s conflict of law principles.

13.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

14.Options Subject to Plan. This Agreement is subject to the Plan, as approved
by the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail.

15.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators, representatives and the
person(s) to whom the Option may be transferred pursuant to Section 6 of this
Agreement or by will or the laws of descent or distribution.

16.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

17.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion; provided,
however, that the rights of the Participant under this Agreement shall not be
impaired by any such amendment, cancellation or termination of the Plan unless
(a) the Company requests the consent of the Participant and (b) the Participant
consents in writing. The grant of the Option in this Agreement does not create
any contractual right or other right to receive any Options or other Awards in
the future. Future Awards, if any, shall be made at the sole discretion of the
Company. Any amendment, modification, or termination

6

--------------------------------------------------------------------------------

 

of the Plan shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment with the Company. 

18.Amendment. The Committee has the right at any time, and from time to time, to
amend, alter, suspend, discontinue or cancel the Option, prospectively or
retroactively; provided, however, that no such amendment shall adversely affect
the Participant’s material rights under this Agreement without the Participant’s
written consent, and any such amendment shall be in accordance with Section 409A
of the Code.

19.No Impact on Other Benefits. The value of the Participant’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

20.Time Periods; Counting. For purposes of this Agreement, any time period
specified in terms of days shall be counted from the day following that of the
event marking the start of the time period and shall end on the day following
the last day of the period specified. When the time period is expressed in
months, it shall be counted from date to like date except where a terminal date
so fixed exceeds the number of days in a calendar month, in which case, the time
period shall end on the last day of the month. When the last day of a time
period is a Saturday, Sunday or legal holiday recognized by the Board of
Governors of the Federal Reserve System, the time period shall be extended to
the first working day of the Company following such day.

21.Headings. The headings in this Agreement are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, shall have the same effect as
physical delivery of the paper document bearing an original signature.

23.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon an exercise of the Option or
disposition of the underlying shares of Common Stock and that the Participant
should consult a tax advisor prior to such exercise or disposition.

24.Section 409A.  The Option is intended to be exempt from or comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Option shall be interpreted and administered to be
in compliance therewith.  Any action taken under this Agreement shall be in
accordance with Section 409A.

 

 

[SIGNATURE PAGE FOLLOWS]

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

UNITED SECURITY BANCSHARES, INC.,

a Delaware corporation

 

By:  ___________________________

 

Name:

Title:

 

 

PARTICIPANT

 

By:  ___________________________

 

Name:  _________________________

 

 

 

8